349 So.2d 232 (1977)
Earnest KNIGHT, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 76-1890.
District Court of Appeal of Florida, Second District.
September 7, 1977.
*233 Jack O. Johnson, Public Defender, Bartow, and Douglas A. Wallace, Asst. Public Defender, Bradenton, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Richard G. Pippinger, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error, therefore, the judgment of probation revocation and sentence appealed is affirmed.
The judgment and sentence of the court recites that appellant was sentenced to five years in prison "at hard labor." To be imprisoned "at hard labor" is improper because no existing Florida statute provides for imprisonment at hard labor as a sentence for any crime. McDonald v. State, 321 So.2d 453 (Fla. 4th DCA 1975).
Also, the judgment and sentence generally recites that appellant is to be given credit for time served but fails to specify the period of such credit as required by Section 921.161, Florida Statutes.
Remanded for striking the phrase "at hard labor" in the judgment and sentence and for specific determination and allowance of the period of credit time to be allowed the appellant; otherwise affirmed. Appellant need not be present for these corrections.
GRIMES, Acting C.J., and SCHEB and OTT, JJ., concur.